Opinion filed April 23, 2021




                                       In The

        Eleventh Court of Appeals
                                  ___________

                               No. 11-21-00036-CR
                                  ___________

                     JASON ROY LEBARON, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                              Taylor County, Texas
                          Trial Court Cause No. 28759A

                       MEMORAND UM OPI NI ON
       A jury convicted Jason Roy Lebaron, Appellant, of the offense of harassment
of a public servant (Count I) and the offense of criminal mischief (Count II). For
the first count, Appellant’s punishment was assessed at confinement for two years in
the Correctional Institutions Division of the Texas Department of Criminal Justice
and a fine of $525. For the second count, punishment was assessed at confinement
in a state jail for 180 days and a fine of $3,025. The trial court suspended the
imposition of the confinement portion of both sentences and the fine in the first count
and placed Appellant on community supervision for four years.                Appellant
subsequently filed a notice of appeal. Because the notice of appeal was not filed
timely, we dismiss the appeal for want of jurisdiction.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentences were imposed on October 28, 2020, that the
motion for new trial was filed one day late, and that Appellant filed his notice of
appeal on March 19, 2021, 142 days after his sentences were imposed. The notice
of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993).
      When the appeal was filed in this court, we notified Appellant that the notice
of appeal appeared to be untimely and that the appeal may be dismissed for want of
jurisdiction. We requested a response showing grounds to continue this appeal.
      In his response, counsel for Appellant acknowledges the “missed” timeline
and asserts that he is now trying to correct it. Counsel stated that he was hired on
November 30, 2020. According to this court’s calculation, November 30 was the
due date for the motion for new trial, and absent a timely motion for new trial,
November 30 was also the due date for the notice of appeal. Counsel asserts that
this court has discretion in the matter and that “this appeal should be perfected in the
                                           2
interest of justice.” This court, however, has no such discretion; we are not
authorized to grant a request for an out-of-time appeal. See Slaton, 981 S.W.2d at
210. In his response, Appellant also addresses the substantive merits of his would-
be appeal. Appellant has not provided this court with any grounds upon which this
appeal may be continued. Because the notice of appeal was not timely filed, we
have no jurisdiction over this appeal and must dismiss it. See Slaton, 981 S.W.2d at
210.
       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                          PER CURIAM


April 23, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3